

113 HRES 442 IH: Directing the House of Representatives to bring a civil action for declaratory or injunctive relief to challenge certain policies and actions taken by the executive branch.
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 442IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. Rice of South Carolina (for himself, Mrs. Bachmann, Mr. Bridenstine, Mr. Chaffetz, Mr. Duncan of South Carolina, Mr. DeSantis, Mr. Franks of Arizona, Mr. Gowdy, Mr. Harris, Mr. Lamborn, Mr. LaMalfa, Mr. Marino, Mr. McClintock, Mr. Meadows, Mr. Nunnelee, Mr. Pittenger, Mr. Posey, Mr. Price of Georgia, Mr. Ribble, Mr. Salmon, Mr. Sanford, Mr. Schweikert, Mr. Stewart, Mr. Stockman, Mr. Walberg, Mr. Weber of Texas, Mr. Wenstrup, Mr. Williams, Mr. Wilson of South Carolina, and Mr. Yoho) submitted the following resolution; which was referred to the Committee on Rules, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONDirecting the House of Representatives to bring a civil action for declaratory or injunctive relief to challenge certain policies and actions taken by the executive branch.Whereas President Obama and officials in his administration have frequently overstepped the limits placed on executive branch power by the Constitution;Whereas because of President Obama’s continuing failure to faithfully execute the laws, his administration’s actions cannot be addressed by the enactment of new laws, because Congress cannot assume that the President will execute the new laws any more faithfully than the laws he has already ignored, leaving Congress with no legislative remedy to prevent the establishment of what is in effect an imperial presidency; andWhereas it is therefore necessary and appropriate for Congress to turn to the courts to ensure the faithful execution of the laws as required by the Constitution: Now, therefore, be it1.Directing civil action by House of Representatives in response to certain executive branch actions(a)Civil ActionThe House of Representatives shall bring a civil action in the United States District Court for the District of Columbia for declaratory or injunctive relief to challenge any of the following policies or actions:(1)The policy of the Department of Health and Human Services that, with respect to health insurance coverage that is renewed for a policy year during the period beginning January 1, 2014, and ending October 1, 2014, health insurance issuers may continue to offer coverage that would otherwise be terminated or cancelled for being out of compliance with various requirements of title XXVII of the Public Health Service Act and corresponding portions of the Employee Retirement Income Security Act and the Internal Revenue Code of 1986, as announced by the Center for Medicare and Medicaid Services on November 14, 2013.(2)The 1-year delay in the application of the reporting requirements of sections 6055 and 6056 of the Internal Revenue Code of 1986 (and related requirements of section 4980H of such Code), as provided under Department of the Treasury Notice 2013–45, as announced by the Department of the Treasury on July 2, 2013.(3)The policy of the Department of Homeland Security to exercise prosecutorial discretion with respect to individuals who came to the United States as children, as announced by the Department of Homeland Security on June 15, 2012.(4)The authorization, approval, renewal, modification, or extension of any experimental, pilot, or demonstration project under section 1115 of the Social Security Act (42 U.S.C. 1315) that waives compliance with a requirement of section 407 of such Act (42 U.S.C. 607) through a waiver of section 402 of such Act (42 U.S.C. 602).(b)No Additional Funds Provided To Bring ActionsAny amounts obligated or expended by the House of Representatives to carry out this resolution during a fiscal year shall be derived from existing appropriations for salaries and expenses of the House for that fiscal year, and nothing in this resolution may be construed as authorizing an increase in the amount of budget authority available to the House for that fiscal year.